Opinion issued November 15, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00893-CR
                          ———————————
                   STAN DUANE JENNINGS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 23rd District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 48307

                        MEMORANDUM OPINION

      Appellant, Stan Duane Jennings, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.
APP. P. 42.2(a). We have not issued an opinion in the appeal. See TEX. R. APP. P.

42.2(b).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2